Citation Nr: 0638292	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  97-29 464A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for shrapnel wound scars 
of the left neck, left arm, and left chest.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1968 to November 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In September 2005, the veteran testified before the 
undersigned Veterans Law Judge at the RO.  A transcript of 
the hearing is of record.

This claim was previously before the Board and remanded in 
December 2005.  Since all directed evidentiary and procedural 
development has been completed, the veteran's claim is 
properly before the Board at this time.

In an October 2006 Informal Hearing Presentation, the 
veteran's representative initiated claims of entitlement to 
service connection for diabetes mellitus, type II and 
secondary peripheral neuropathy.  These claims are referred 
to the RO for all appropriate development and adjudication.


FINDING OF FACT

The shrapnel wound scars of the left neck, left arm, and left 
chest are manifested by a scar on the left neck that measures 
at least 1 centimeter (cm) by 1.8 cm and other small, 
superficial nontender scars.


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for shrapnel wound 
scars of the left neck, left arm, and left chest have been 
met from August 30, 2002.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Codes (DC) 7800, 7803-
7805 (2002); 38 C.F.R. § 4.118, Diagnostic Code 7800 (2006).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The veteran was provided notice in January 2005 that complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  That letter informed the veteran of the evidence 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to VA.  Subsequent process and adjudication was 
accomplished as shown in supplemental statements of the case 
issued in June 2005 and May 2006.

In this case, all identified medical and evidentiary records 
relevant to the issue on appeal have been requested or 
obtained.  Therefore, there are no outstanding records to 
obtain.  The available medical evidence is sufficient for an 
adequate determination of the veteran's claim.  Therefore, 
the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled.

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  Because 
the Board is granting an increased rating for this claim, VA 
will then have an opportunity to inform the veteran of how an 
effective date will be determined when it effectuates the 
Board's grant.  Therefore, the veteran is not prejudiced in 
issuing a final decision on this claim.


II.  Legal Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including the service medical records.  38 
C.F.R. §§ 4.1, 4.2, 4.41 (2006).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).

Effective August 30, 2002, an amendment was made to the 
rating schedule regarding skin/scar disabilities.  Prior to 
August 30, 2002, for scars, disfiguring, head, face, or neck, 
a 0 percent rating is warranted when slight, a 10 percent 
rating is warranted when moderate and disfiguring, and a 30 
percent rating is warranted when severe, especially if 
producing a marked and unsightly deformity of eyelids, lips, 
or auricles.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2002).  
A note indicated that when in addition to tissue loss and 
cicatrization there is marked discoloration, color contrast, 
or the like, the 50 percent rating under Code 7800 may be 
increased to 80 percent, the 30 to 50 percent, and the 10 
percent to 30 percent.  The most repugnant, disfiguring 
conditions, including scars and diseases of the skin, may be 
submitted for Central Office rating, with several unretouched 
photographs.  Id.

Prior to August 30, 2002 for scars that are superficial, 
poorly nourished, with repeated ulceration a 10 percent 
evaluation is provided under 38 C.F.R. Part 4, Diagnostic 
Code 7803.  For scars that are superficial, tender and 
painful on objective demonstration, a 10 percent evaluation 
is provided under 38 C.F.R. Part 4, Diagnostic Code 7804.  
Other scars are rated on limitation of function of the 
affected part in accordance with 38 C.F.R. Part 4, DC 7805.

Pursuant to the revised Rating Schedule, disfigurement of the 
head, face, or neck is rated 10 percent with one 
characteristic of disfigurement, and 30 percent with visible 
or palpable tissue loss and either gross distortion or 
asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
check, lips), or; with two or three characteristics of 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2006).  Note 1 to this DC indicates that there are eight 
characteristics of disfigurement: (1) scar 5 or more inches 
in length; (2) scar at least one-quarter inch (0.6 cm.) wide 
at widest part; (3) surface contour of scar elevated or 
depressed on palpation; (4) scar adherent to underlying 
tissue; (5) skin hypo- or hyper-pigmented in an area 
exceeding six square inches; (6) skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches; (7) underlying soft tissue 
missing in an area exceeding six square inches; and (8) skin 
indurated and inflexible in an area exceeding six square 
inches.  Id.  Note 3 indicates that unretouched color 
photographs should be taken into consideration when 
evaluating under these criteria.  Id.

Under the revised criteria, scars, other than the head, face, 
or neck, that are deep or that cause limited motion warrant a 
10 percent rating when covering an area or areas exceeding 
six square inches and a 20 percent rating when covering an 
area or areas exceeding twelve square inches.  38 C.F.R. 
§ 4.118, Diagnostic Code 7801 (2006).  A 10 percent rating is 
also warranted for superficial scars, other than the head, 
face or neck that do not cause limited motion if covering an 
area or areas of 144 square inches (929 square centimeters) 
or greater; or that are unstable (frequent loss of covering 
of the skin over the scar); or that are painful on 
examination.  Notes following the criteria indicate that 
scars in widely separated areas are to be rated separately, 
and a deep scar is one associated with underlying soft tissue 
damage.  Id.

VA's General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the veteran.  If application of the revised 
regulation results in a higher rating, the effective date for 
the higher disability rating can be no earlier than the 
effective date of the change in the regulation.  38 U.S.C.A. 
§ 5110(g) (West 2002).  Prior to the effective date of the 
change in the regulation, the Board can apply only the 
original version of the regulation.  VAOPGCPREC 3-00.

The provisions of 38 C.F.R. § 4.31 provide that where the 
schedule does not provide a zero percent evaluation for the 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991).




III.  Analysis

As indicated above, only the unrevised criteria may apply 
prior to August 30, 2002, the effective date of the 
revisions.

The pertinent evidence shows that the veteran underwent VA 
examination in August 1998.  He reported pain in his neck, 
left shoulder, left upper extremity, left lower back, and 
left lower extremity.  Examination of the veteran's shell 
fragment wounds showed they were all symmetrical.  There was 
one on the left side of the neck that measured 1 cm by 1.8 
cm.  One scar on the left arm measured 2 cm by 1 cm.  One on 
the left side of the veteran's abdomen measured 6 cm, one on 
the proximal anterior left thigh measured 5 cm, and one on 
the middle left thigh measured 8 cm.  Finally, there was a 
residual superficial scar overlying the medial aspect of the 
left knee, which measured 1 cm.  All of these scars were 
mature.  They were not tender, and they were not particularly 
deforming.  The impression was residuals of shell fragment 
wounds, multiple; and cervical and lumbar spondylosis, 
primary and morphogenetic, unrelated to the first diagnosis.

In a September 1999 written statement, the veteran indicated 
his scars were painful when touched.

In July 2002, the veteran underwent VA examination.  There 
was a small injury on the left arm about the size of a 
quarter.  There was a scar on the neck about 1.5 inches long.  
There was an additional scar on the left upper abdomen, which 
measured two or three inches.  None of the scars were tender, 
and none caused any severe dysfunction.  The veteran 
contended that they caused dysfunction, but they were not 
causing any defect, according to the examiner.  The veteran 
also complained of numbness in both hands and pain.  The 
examiner indicated that it had nothing to do with the 
shrapnel injury.

On examination, the veteran had a scar on the left arm about 
the size of a quarter.  It was not tender.  The left side of 
the neck had a two to three inch long scar with no 
tenderness.  This scar also did not cause the veteran any 
problems.  There was a posterior axillary line scar measuring 
about two inches long that caused no symptoms and no 
tenderness.  The right and left upper quadrant of the abdomen 
had a three-inch scar also not causing any tenderness or 
problem.  The muscles were not involved in any of these 
scars.  The examiner did not believe the veteran was having 
any pain or numbness in the area of the shrapnel injuries.  
The impression was three or four shrapnel injuries mostly to 
the skin.  They were not tender or causing any muscular or 
neurologic defect.

Applying the criteria in effect prior to August 30, 2002, to 
this medical evidence, the Board finds that under DC 7800, 
the veteran is not entitled to a compensable evaluation.  
Specifically, the Board notes that there is only one scar 
that was noted to be on the veteran's head, face, or neck.  
It is on the left side of the neck and is about the size of a 
quarter.  There is no indication that this corresponds to a 
moderately disfiguring scar that warrants a 10 percent 
disability rating.  Therefore, an increase to a 10 percent 
rating is not warranted under Diagnostic Code 7800 in effect 
prior to August 30, 2002.

Additionally, a 10 percent rating is not warranted under 
Diagnostic Code 7803 because there is no indication that any 
of the veteran's scars are poorly nourished with repeated 
ulceration.  The veteran's scars were repeatedly described as 
mature, nontender, and not causing any defect.  Likewise, a 
10 percent evaluation is not warranted under Diagnostic Code 
7804 because none of the scars were tender and painful on 
objective demonstration.  While the veteran indicated in a 
September 1999 written statement that his scars were painful 
with touch, there is no objective evidence to corroborate 
this contention, as is required for a 10 percent rating under 
this criteria.

Finally, the Board finds that the veteran is not entitled to 
a 10 percent evaluation under the criteria in effect prior to 
August 30, 2002, pursuant to DC 7805.  While the veteran has 
complained of pain in his upper and lower extremities and 
back, and believes that this pain and the resulting 
limitation of motion are attributable to his shrapnel wounds, 
the objective medical evidence of record shows that they are 
not.  They have, instead, been attributed to unrelated 
cervical and lumbar spondylosis.  Therefore, an increased 
rating is not warranted for the time period prior to August 
30, 2002.

With regard to the time period beginning August 30, 2002, 
when the Board may evaluate the veteran's disability under 
the previous and revised criteria, the veteran testified 
before the undersigned in September 2005.  He complained of 
numbness and tingling on his left side.  He stated his left 
arm was weak.  The veteran described muscle spasm in his 
neck.  His representative argued that because the veteran's 
shrapnel wounds required debridement when he incurred them, 
he was entitled to at least a 10 percent rating.

In February 2006, the veteran underwent VA examination.  He 
complained of generalized numbness and pain all over his 
body.  He stated his skin was very sensitive to pain all 
over.  He had a history of spinal stenosis, degenerative 
joint disease of the spine, shoulders, and fingers, and 
carpal tunnel syndrome.  He denied an excessive pain or 
different kind of pain at the shrapnel injury site, but 
instead indicated that he had pain all over.

On examination, there were three injuries noted.  On his left 
neck, there was a round quarter-shaped scar that was 
nontender to palpation.  There was no adherence to the 
underlying tissue.  The texture was normal.  There was no 
ulceration or breakdown of the skin.  There was no elevation 
or depression of the scar.  There was no inflammation, edema, 
or keloid formation.  The color of the scar was hypopigmented 
compared to the surrounding skin.  There was no 
disfigurement.  There was no limitation of function by the 
scar.

Secondly, there was a quarter-shaped scar located on the left 
upper arm on the deltoid muscle, which was nontender to 
palpation.  It had no adherence to the underlying tissue.  
There was normal texture, no ulceration or breakdown, no 
elevation or depression, and no inflammation, edema, or 
keloid.  The color was hypopigmented.  There was no 
disfigurement or limitation of function.

The third scar was located in the infra-axillary area.  It 
was 4 cm by 2 cm.  It was nontender to palpation, nonadherent 
to the underlying skin, normal in texture with no ulceration, 
breakdown, elevation, or depression.  There was no 
inflammation, edema, or keloid formation.  The color of the 
scar was hypopigmented compared to the surrounding skin, with 
no disfigurement and no limitation of function.

The impression was three shrapnel injuries.  All scars were 
well-healed with no residual.  The veteran had symptoms of 
numbness and generalized pain throughout his body, which were 
not due to the scars.  The veteran's claims file was reviewed 
in detail.

Initially, the Board notes that the medical records show the 
veteran has a scar on the left side of his neck.  Various 
medical records have described its size as 1 cm by 1.8 cm, 2 
to 3 inches long, and quarter-sized.  Therefore, the Board 
finds that the veteran is entitled, under the revised 
regulations, to a 10 percent disability evaluation under 
Diagnostic Code 7800.  A 10 percent disability evaluation 
requires the veteran to demonstrate one characteristic of 
disfigurement.  The evidence of record certainly shows that 
the scar on the veteran's neck is at least one-quarter inch 
(0.6 cm) wide at its widest part.  Therefore, resolving any 
doubt in the favor of the veteran, the Board finds that a 10 
percent disability evaluation is warranted, from August 30, 
2002, the effective date of the revised rating criteria.

With regard to determining whether the veteran warrants an 
even higher disability rating, the Board notes that there is 
no evidence of visible or palpable tissue loss of the scar on 
the veteran's neck.  Medical evidence dated throughout the 
appeal period shows there was no ulceration or breakdown of 
the skin associated with the scar on the veteran's neck.  In 
addition, there is no evidence that there was gross 
distortion or asymmetry of one feature or paired set of 
features.  Indeed, there is no evidence of involvement of any 
of the veteran's features.  Finally, there is no evidence 
that the scar on the veteran's neck demonstrated at least two 
characteristics of disfigurement.  There was no elevation or 
depression of the scar and no adherence.  In addition, the 
scar was never shown to be at least five inches in length or 
to cover an area of at least six square inches.  Therefore, 
an increase to a 30 percent disability rating under 
Diagnostic Code 7800 is not warranted.

Additionally, none of the veteran's scars have been shown to 
be deep or cause limited motion.  As noted above, while the 
veteran believed that his shrapnel injuries caused his body 
pain and numbness, none of the medical evidence of record 
corroborates this assertion.  Instead, examiners have 
attributed the veteran's symptoms to spondylosis and 
degenerative joint disease.  Therefore, compensable ratings 
under Diagnostic Codes 7801 and 7805 are not warranted for 
any of the other scars.  Finally, a compensable rating is not 
warranted for the other scars under Diagnostic Codes 7802, 
7803, or 7804, because the scars do not cover 144 square 
inches or more, are not unstable and are not shown to be 
painful on examination.

In response to the October 2006 Informal Hearing Presentation 
submitted by the veteran's representative, the Board finds 
that a remand for a new examination is not warranted.  The 
veteran's representative contends that the VA examiner was 
not provided with the revised rating criteria for scars 
before the examination.  While documentation of any review of 
rating criteria was not noted, the examination report 
provided all symptoms associated with rating the veteran's 
disability under the revised criteria.  Therefore, the Board 
finds that an additional examination is unnecessary.

Finally, the Board notes the veteran's testimony during his 
September 2005 hearing that he underwent debridement 
following his shrapnel injuries in service.  However, an 
additional disability evaluation for a muscle injury stemming 
from this incident is not warranted.  All of the medical 
evidence of record has shown that there is no muscle 
involvement in the veteran's shrapnel injury wounds.  As 
noted above, while the veteran has complained of pain and 
weakness, these symptoms have consistently been found to be 
attributable to non-service-connected disorders.  Therefore, 
an additional rating is not warranted.

The Board recognizes that the veteran believes that his scars 
and shrapnel injuries caused his current complaints of pain 
and numbness.  The veteran's sincerity is not in question.  
However, while the veteran is certainly capable of providing 
evidence of symptomatology, a layperson is generally not 
capable of opining on matters requiring medical knowledge, 
such as the degree of disability produced by the symptoms or 
the condition causing the symptoms.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

To the extent that the veteran asserted he warranted a higher 
evaluation, he was correct, and the Board has granted a 10 
percent evaluation for the service-connected shrapnel wound 
scars of the left neck, left arm, and left chest from August 
30, 2002.  However, to the extent that he implies he warrants 
an evaluation in excess of 10 percent, the preponderance of 
the evidence is against an award of a higher evaluation for 
the reasons stated above.  As to this part of the claim 
regarding an evaluation in excess of 10 percent, the benefit-
of-the-doubt rule is not for application.  See Gilbert, 1 
Vet. App. at 55.

The Board notes it does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2006) is in order for the service-connected 
scars.  The RO has made the same determination.

The Schedule for Rating Disabilities will be used for 
evaluating the degree of disabilities in claims for 
disability compensation.  The provisions contained in the 
rating schedule represent as far as can practicably be 
determined, the average impairment in earning capacity in 
civil occupations resulting from disability.  Id.  In the 
exceptional case where the schedular evaluations are found to 
be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  The 
veteran's symptoms that warrant the 10 percent evaluation are 
clearly contemplated in the Schedule, and the veteran's 
service-connected disability is not exceptional nor unusual 
such as to preclude the use of the regular rating criteria.  
There is no evidence of hospitalization due to the veteran's 
scars and no evidence that it interferes with his ability to 
work.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.  
See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Accordingly, for the reasons stated above, the Board finds 
that consideration of 38 C.F.R. § 3.321(b)(1) is not 
warranted in this case.


ORDER

A 10 percent evaluation for shrapnel wound scars of the left 
neck, left arm, and left chest is granted from August 30, 
2002, subject to the controlling regulations applicable to 
the payment of monetary benefits.




____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


